Citation Nr: 0018535	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran had prisoner of war (POW) status to 
establish his eligibility to disability benefits under the 
presumptive provisions of 38 C.F.R. § 3.309(c) (1999).

2.  Entitlement to service connection for malaria.

3.  Basic eligibility to nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from December 
24, 1944 to October 19, 1945, and served with the regular 
Philippine Army from October 20, 1945 to November 20, 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which found that the veteran failed to 
submit the appropriate evidence to obtain the status of a 
former POW, denied entitlement to service connection for 
malaria, and denied entitlement to a nonservice-connected 
disability pension.

In November 1999, the appellant submitted additional evidence 
directly to the Board in support of his claim.  VA 
regulations provide that any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  After reviewing the foregoing evidence, the Board 
finds that the additional submission is not pertinent to the 
issues currently on appeal.  These documents consist of 
several statements from the veteran regarding his alleged 
internment as a POW, and a duplicate copy of a document from 
the regular Philippine Army reflecting that the veteran was 
discharged in November 1945.  The documents merely reiterate 
contentions previously made by the appellant, and request a 
favorable outcome of the issues on appeal.  The desire of the 
claimant for a favorable determination is manifest in his 
previous submissions, and he makes no new pertinent 
evidentiary assertions.  Consequently, the Board finds that 
it is not necessary to refer this evidence to the RO for 
review before rendering a decision.  38 C.F.R. § 20.1304(c) 
(1999).

Lastly, the Board notes that an August 1999 rating decision 
denied service connection for hypertension, pulmonary 
tuberculosis, an eye disorder, dysentery, ulcer disease, 
hearing loss, heart disease, osteoarthritis, and psychosis.  
Correspondence from the veteran the following month, received 
at the RO on September 27, contains the veteran's expressed 
statement that it is a notice of disagreement (NOD).  As the 
veteran had perfected his appeal with regard to the three 
issues noted above, the Board believes that this 
communication, while not a model of clarity, can be accepted 
as a NOD with the August 1999 rating decision.  As will be 
discussed in greater detail below, because the veteran 
commenced an appeal to the Board by timely disagreeing with 
the August 1999 rating decision, the Board has jurisdiction 
over these claims, and they are the subject of a remand 
section of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The same September 1999 communication contains one reference 
by the claimant to "CUE," which presumable is a reference 
to clear and unmistakable error (CUE).  Prior final rating 
determinations are subject to review on the basis of CUE 
under 38 C.F.R. § 3.105(a) (1999).  In order to raise a valid 
claim of CUE, however, a party must specify the nature of the 
legal or factual error and why the result would have been 
manifestly different.  As the Court has held, "merely to 
aver that there was CUE in a case is not sufficient to raise 
the issue."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Accordingly, the Board does not find that a valid claim of 
CUE has been raised in this matter.



FINDINGS OF FACT

1.  The appellant had recognized guerrilla service from 
December 24, 1944 to October 19, 1945, and served with the 
regular Philippine Army from October 20, 1945 to November 20, 
1945.

2.  The veteran's recognized active service does not include 
status as a former POW; there is no reasonable basis to 
question the finding of the service department that the 
veteran was not a POW.

3.  The claim of entitlement to service connection for 
malaria is not plausible, as competent medical evidence of 
record does not demonstrate the presence of a current 
disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing recognition as a former POW 
have not been met.  38 U.S.C.A. §§ 101(32), 1112, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1(y), 3.203, 3.307, 3.309 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1996).

2.  The claim of entitlement to service connection for 
malaria is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

3.  The appellant is not eligible for nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 
1521(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.6, 3.8 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for findings or 
treatment of malaria. 

In a November 1945 Affidavit for Philippine Army Personnel, 
the veteran reported service from December 1944 to November 
1945, but provided no information regarding his currently 
claimed POW status.  In fact, he crossed out questions 
regarding POW status, and specifically noted that he did not 
surrender under Proclamation Number 1.  He was asked to 
provide information on other service personnel taken as a POW 
by the Japanese, and responded "none."

In September 1997, the veteran filed a claim of entitlement 
to former POW status, service connection for malaria, and a 
nonservice-connected disability pension.  He reported that he 
was interned as a POW from April 5, 1943 to June 7, 1943.

In a January 1998 POW Questionnaire, the veteran maintained 
that he was captured by Japanese soldiers on April 5, 1943, 
for being a suspected guerrilla, and was voluntarily released 
on June 7, 1943.  He further asserted that he contracted 
malaria during his period of recognized guerrilla service.

The RO requested the service department to verify all 
service.  In February 1998, the service department verified 
only recognized guerrilla service from December 24, 1944 to 
October 19, 1945, and service with the regular Philippine 
Army from October 20, 1945 to November 20, 1945.

The RO added to the record a register of POWs.  This register 
did not show the veteran's name.

In March 1998, the RO found that the veteran failed to submit 
the appropriate evidence to obtain the status of a former 
POW.  A June 1998 rating decision denied service connection 
for malaria.  The veteran filed a notice of disagreement 
(NOD) with these decisions in December 1998.  In March 1999, 
he submitted a substantive appeal (Form 9) as to the issue of 
entitlement to POW status.  The following month, the RO 
continued the denial of service connection for malaria, and 
found that the veteran lacked legal entitlement to 
nonservice-connected disability pension benefits.  The 
veteran submitted a Form 9 at his May 1999 personal hearing, 
perfecting his appeal as to the issues of entitlement to 
service connection for malaria, and entitlement to a 
nonservice-connected disability pension.

During the May 1999 personal hearing, the veteran testified 
that he received treatment for malaria in service after being 
bitten by "many large mosquitoes" while sleeping in the 
jungles.  Transcript (T.) at 2.  He reported that he was 
forcibly detained as a POW of the Japanese at the Echague 
Barracks in Isabela from May 1943 to July 1943.  T. at 2.  
The veteran's son-in-law explained that his knowledge of the 
veteran's service was limited to his wife's statements that 
he was an "ex-guerilla."  T. at 2-3.

Based on this evidence, a July 1999 hearing officer's 
decision continued the denial of entitlement to disability 
benefits under the presumptive provisions of 38 C.F.R. 
§ 3.309(c) as a former POW, service connection for malaria, 
and entitlement to a nonservice-connected disability pension.

Analysis

I.  POW status

The term "former POW" means a person who, while serving in 
the active military, naval or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force, 
during a period of war.  38 C.F.R. § 101(32); 38 C.F.R. § 
3.1(y).  Furthermore, if a former POW was detained or 
interned for not less than thirty days, and certain diseases, 
such as beriberi heart disease, post-traumatic 
osteoarthritis, peripheral neuropathy, irritable bowel 
syndrome and peptic ulcer disease become manifest to a degree 
of 10 percent or more any time after service, then such 
diseases shall be considered to have been incurred in or 
aggravated by such service, notwithstanding that there is no 
record of such disease during that period of service.  38 
U.S.C.A. § 1112(b).

The veteran has maintained that he was a POW from April 5, 
1943 to June 7, 1943.
However, the service department verified only recognized 
guerrilla service from December 24, 1944 to October 19, 1945, 
and service with the regular Philippine Army from October 20, 
1945 to November 20, 1945.  The VA is bound by the service 
department's certification as to a claimant's military 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see 
38 C.F.R. §§  3.1(y)(1), 3.203.  The veteran had no other 
verified service.

Under 38 C.F.R. §§  3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it." While the 
veteran currently alleges that he was confined as a POW from 
April 1943 to June 1943, he failed to report this POW status 
on his Philippine Army Processing affidavit in November 1945.  
Instead, he crossed out questions regarding POW status, and 
specifically noted that he did not surrender under 
Proclamation Number 1.  The veteran first alleged status as a 
former POW in 1997, nearly 52 years after his separation from 
service.  Accordingly, the Board finds that there is no 
reasonable basis on this record to question the service 
department findings that the veteran does not have the status 
of a former POW under the provisions of Public Laws 97-37 and 
100-32. 

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; POW status is precluded based on the appellant's 
verified service.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Entitlement to service connection for malaria

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

In spite of the veteran's contentions, the claim for service 
connection for malaria must be denied as not well grounded 
for failure to establish a current disability.  The record in 
this case is devoid of competent medical evidence 
establishing the existence of malaria.  As malaria is not 
currently demonstrated, and, of course, there is no competent 
medical evidence showing a nexus between the claimed 
disability and injury or disease in service, the claim is not 
well grounded and must be denied.  Caluza, 7 Vet. App. at 
506; See Edenfield v. Brown, 8 Vet. App. 384 (1995).

In the June 2000 Appellant's Brief, the appellant's 
representative contends that subsequent to the Court's 
decisions pertaining to this issue, VA expanded its duty to 
assist the appellant in developing evidence to include the 
situation in which the appellant has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter I, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991 & Supp. 
1999); Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 Manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1999).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
malaria, VA has no duty to assist the veteran in developing 
his case.

III. Entitlement to nonservice-connected disability pension 
benefits

The concept of "well groundedness" applies to the character 
of evidence presented by an appellant.  Since there is no 
dispute as to the evidence in this case, but only as to the 
law and its meaning, the concept of "well groundedness" is 
not found to be applicable.  Rather, the Board concludes that 
the appellant has failed to state a claim upon which relief 
can be granted.  Sabonis, 6 Vet. App. 426.

As noted above, in February 1998, the United States Army 
Reserve Personnel Center verified that the veteran had 
recognized guerrilla service from December 1944 to October 
1945, and service in the regular Philippine Army from October 
1945 to November 1945.

The law authorizes payment of nonservice-connected pension to 
a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 & Supp. 1999).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.8(a).

The veteran has testified and presented other evidence 
relating to his period of service.  However, such evidence is 
insufficient to establish military service for VA purposes.  
As noted above, the VA is bound by the service department's 
certification as to a claimant's military service.  Duro, 2 
Vet. App. 530; see 38 C.F.R. § 3.1(y)(1), 3.203.

As indicated, service before July 1, 1946, as a Philippine 
Scout, or in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for nonservice-connected pension benefits.  38 U.S.C.A. § 
107(a); 38 C.F.R. §§ 3.8, 3.9. 

The evidence of record fails to demonstrate, by competent and 
acceptable evidence, that the appellant service was in a 
category that is eligible for VA nonservice-connected pension 
benefits, or that he served on active duty during wartime, as 
required for eligibility for nonservice-connected pension 
disability.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.1(e), 3.2, 
3.3 and 3.6(a).  In order to establish basic eligibility for 
VA disability pension benefits, it is required, in part, that 
the applicant have active military, naval or air service.  
Under the pertinent laws and regulations, service as a member 
of the Commonwealth Army of the Philippines, including the 
recognized guerrilla forces, is not deemed to be active 
service for nonservice-connected pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  

The Board notes that the appellant had no service with the 
Regular Philippine Scouts, and the record unequivocally shows 
that his recognized periods of service were before July 1, 
1946.  Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the law precludes basic eligibility for nonservice-connected 
disability pension benefits based on the appellant's service.  
As such, the veteran's claim of entitlement to non-service 
connected disability pension benefits is denied due to the 
absence of legal merit, or the lack of entitlement under the 
law.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to former POW status for VA purposes is denied.

Entitlement to service connection for malaria is denied.

Entitlement to non-service connected disability pension 
benefits is denied.


REMAND

As noted above, the Board accepts the September 1999 
correspondence from the veteran as his notice of disagreement 
with the RO's August 1999 denial of service connection for 
hypertension, pulmonary tuberculosis, an eye disorder, 
dysentery, ulcer disease, hearing loss, heart disease, 
osteoarthritis, and psychosis.  See 38 C.F.R. § 20.201 
(1999).  As the veteran initiated a timely appeal under 
applicable regulations, the RO must issue him a statement of 
the case (SOC) addressing the aforementioned issues.  See 
Holland v. Brown, 10 Vet. App. 433, 436 (1997) (vacating 
Board decision and remanding matter when VA failed to issue a 
SOC after claimant submitted timely NOD).  Thus, as no SOC 
appears to have been issued regarding these issues, the claim 
of entitlement to service connection for hypertension, 
pulmonary tuberculosis, an eye disorder, dysentery, ulcer 
disease, hearing loss, heart disease, osteoarthritis, and 
psychosis remains pending in appellate status, see 38 C.F.R. 
§ 3.160(c) (1999), and requires further action by the RO.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 19.26 (1999); see also Manlincon v. West, 12 Vet. App. 238 
(1999).

On the basis of the foregoing, and pursuant to 38 C.F.R. § 
19.9, the Board determines that in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED for the 
following action:

1. The veteran has the right to submit 
additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for 
hypertension, pulmonary tuberculosis, an 
eye disorder, dysentery, ulcer disease, 
hearing loss, heart disease, 
osteoarthritis, and psychosis that are 
not currently a part of the record.  
After any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO should issue a SOC to the 
veteran and his representative, 
addressing the issues of entitlement to 
service connection for hypertension, 
pulmonary tuberculosis, an eye disorder, 
dysentery, ulcer disease, hearing loss, 
heart disease, osteoarthritis, and 
psychosis, and including citation to all 
relevant law and regulation pertinent to 
the claim.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issues be returned to the Board for 
further appellate consideration.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

